


Exhibit 10.3

 

TAX MATTERS AGREEMENT

 

BY AND BETWEEN

 

ELI LILLY AND COMPANY

 

AND

 

ELANCO ANIMAL HEALTH INCORPORATED

 

Dated as of September 24, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

 

Definition of Terms

2

 

 

 

 

Section 2.

 

Allocation of Tax Liabilities

10

Section 2.01

 

General Rule

10

Section 2.02

 

Allocation of Taxes

10

Section 2.03

 

Determination of Taxes Attributable to the Animal Health Business

11

Section 2.04

 

Certain Taxes Allocated Under Other Transaction Documents

12

Section 2.05

 

Company Liability

12

Section 2.06

 

Lilly Liability

12

 

 

 

 

Section 3.

 

Preparation and Filing of Tax Returns

12

Section 3.01

 

Lilly’s Responsibility

12

Section 3.02

 

Company’s Responsibility

12

Section 3.03

 

Tax Returns for Separation Taxes

12

Section 3.04

 

Tax Reporting Practices

13

Section 3.05

 

Consolidated or Combined Tax Returns

14

Section 3.06

 

Right to Review Tax Returns

14

Section 3.07

 

Company Carrybacks and Claims for Refund

15

Section 3.08

 

Apportionment of Tax Attributes

15

 

 

 

 

Section 4.

 

Tax Payments

15

Section 4.01

 

Payment of Taxes With Respect to Joint Returns

15

Section 4.02

 

Payment of Taxes With Respect to Separate Returns

16

Section 4.03

 

Indemnification Payments

16

 

 

 

 

Section 5.

 

Tax Refunds

16

Section 5.01

 

Tax Refunds

16

 

 

 

 

Section 6.

 

Tax-Free Status

17

Section 6.01

 

Restrictions on the Company

17

Section 6.02

 

Restrictions on Lilly

19

Section 6.03

 

Procedures Regarding Opinions and Rulings

19

Section 6.04

 

Liability for Tax-Related Losses

20

 

 

 

 

Section 7.

 

Assistance and Cooperation

22

Section 7.01

 

Assistance and Cooperation

22

Section 7.02

 

Income Tax Return Information

23

Section 7.03

 

Reliance by Lilly

24

Section 7.04

 

Reliance by the Company

24

 

 

 

 

Section 8.

 

Tax Records

24

Section 8.01

 

Retention of Tax Records

24

Section 8.02

 

Access to Tax Records

24

Section 8.03

 

Preservation of Privilege

25

 

 

 

 

Section 9.

 

Tax Contests

25

 

i

--------------------------------------------------------------------------------


 

Section 9.01

 

Notice

25

Section 9.02

 

Control of Tax Contests

25

 

 

 

 

Section 10.

 

Effective Date

27

 

 

 

 

Section 11.

 

Treatment of Payments

27

Section 11.01

 

Treatment of Tax Indemnity Payments

27

Section 11.02

 

Interest Under This Agreement

27

 

 

 

 

Section 12.

 

Disagreements

27

Section 12.01

 

Discussion

27

Section 12.02

 

Escalation

27

Section 12.03

 

Referral to Tax Advisor

27

Section 12.04

 

Injunctive Relief

28

 

 

 

 

Section 13.

 

General Provisions

28

Section 13.01

 

Counterparts; Entire Agreement; Conflicting Agreements

28

Section 13.02

 

No Construction Against Drafter

29

Section 13.03

 

Governing Law

29

Section 13.04

 

Assignability

29

Section 13.05

 

Third Party Beneficiaries

29

Section 13.06

 

Notices

29

Section 13.07

 

Severability

30

Section 13.08

 

Force Majeure

30

Section 13.09

 

Late Payments

30

Section 13.10

 

Expenses

30

Section 13.11

 

Further Action

30

Section 13.12

 

Headings

31

Section 13.13

 

Survival

31

Section 13.14

 

Waivers of Default

31

Section 13.15

 

Specific Performance

31

Section 13.16

 

Amendments

31

Section 13.17

 

Interpretation

31

Section 13.18

 

Waiver of Jury Trial

32

Section 13.19

 

Submission to Jurisdiction; Waivers

32

Section 13.20

 

The Company Subsidiaries

32

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”), dated as of September 24, 2018,
is by and between Eli Lilly and Company, an Indiana corporation (“Lilly”), and
Elanco Animal Health Incorporated, an Indiana corporation (the “Company”) (Lilly
and the Company are sometimes collectively referred to herein as the “Parties”
and, as the context requires, individually referred to herein as a “Party”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Master Separation Agreement by and
between Lilly and the Company, dated as of the date hereof (the “Separation
Agreement”).

 

RECITALS

 

WHEREAS, the Company is a direct wholly-owned Subsidiary of Lilly;

 

WHEREAS, the Lilly Board has determined that it is appropriate and advisable to
separate the Animal Health Business from the other businesses conducted by Lilly
(the “Separation”);

 

WHEREAS, the Lilly Board and the Company Board have each approved the
acquisition by the Company and its Subsidiaries of all Animal Health Assets, and
the assumption by the Company and its Subsidiaries of the Animal Health
Liabilities, all as more fully described in the Transaction Documents;

 

WHEREAS, the Lilly Board has further determined that it is appropriate and
advisable, on the terms and conditions contemplated by the Separation Agreement,
to cause the Company to offer and sell for its own account a number of shares of
Company Common Stock in an initial public offering of the Company Common Stock,
to be registered pursuant to a registration statement on Form S-1 (the “IPO”),
immediately following the consummation of which Lilly will continue to own at
least 80.1% of the outstanding shares of Company Common Stock;

 

WHEREAS, substantially simultaneously with the entry into this Agreement,
pursuant to the Separation Agreement and the Corporate Reorganization, Lilly is
contributing to the Company the outstanding Stock of the Specified Entities,
which collectively own substantially all of the Animal Health Assets, and are
responsible for substantially all of the Animal Health Liabilities
(collectively, the “Contribution”);

 

WHEREAS, following the consummation of the IPO, Lilly intends at a time (or
times) to be determined by Lilly, to transfer shares of Company Common Stock to
holders of shares of Lilly Common Stock by means of (a) one or more dividend
distributions by Lilly to holders of Lilly Common Stock of shares of Company
Common Stock, (b) one or more offers to holders of Lilly Common Stock to
exchange their shares of Lilly Common Stock for shares of Company Common Stock,
or (c) any combination thereof (any such transaction, a “Distribution”);

 

WHEREAS, if Lilly determines not to effect a Distribution, Lilly may determine
instead to effect a disposition of its Company Common Stock pursuant to one or
more public or private offerings for sale or other similar transactions (any
such transaction, an “Other Disposition”) or continue to hold its shares of
Company Common Stock;

 

--------------------------------------------------------------------------------


 

WHEREAS, for U.S. federal income Tax purposes, the Contribution and the
Distribution, if effected, taken together, are intended to qualify as a tax-free
spin-off under Section 355 and Section 368(a)(1)(D) of the Code;

 

WHEREAS, as of the date hereof, Lilly is the common parent of an affiliated
group of corporations, including the Company, which has elected to file
consolidated U.S. federal income Tax returns; and

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for certain Taxes arising prior to, at the time of,
and subsequent to the IPO, and to provide for and agree upon other matters
relating to Taxes.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

Section 1.                                          Definition of Terms. For
purposes of this Agreement (including the recitals hereof), the following terms
shall have the following meanings:

 

“Active Trade or Business” means, with respect to the Company, the active
conduct (as defined in Section 355(b)(2) of the Code and the Treasury
Regulations thereunder) of the Animal Health Business as conducted immediately
prior to the IPO, or, with respect to another Separation Transaction intended to
qualify as tax-free pursuant to Section 355 of the Code or the analogous
provisions of state or local Law, the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder, or the
analogous provisions of state or local Law) by the relevant Company Entity of
the Animal Health Business relating to such Company Entity as conducted
immediately prior to such Separation Transaction.

 

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used in this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such entity, or the power to
appoint and remove a majority of the directors, managers or persons holding
similar power in respect of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise. It is expressly agreed
that, from and after the date of the closing of the IPO, solely for purposes of
this Agreement, (i) no member of the Company Group shall be deemed to be an
Affiliate of any member of the Lilly Group and (ii) no member of the Lilly Group
shall be deemed to be an Affiliate of any member of the Company Group.

 

“Agreement” means this Tax Matters Agreement.

 

“Animal Health Assets” has the meaning set forth in the Separation Agreement.

 

2

--------------------------------------------------------------------------------


 

“Animal Health Business” has the meaning set forth in the Separation Agreement.

 

“Animal Health Liabilities” has the meaning set forth in the Separation
Agreement.

 

“Board Certificate” has the meaning set forth in Section 6.01(d).

 

“Business Day” has the meaning set forth in the Separation Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Capital Stock” means all classes or series of capital stock of the
Company, including (i) the Company Common Stock, (ii) all options, warrants and
other rights to acquire such capital stock and (iii) all instruments properly
treated as stock in the Company for U.S. federal income Tax purposes.

 

“Company Carryback” means any net operating loss, net capital loss, excess Tax
credit, or other similar Tax Item of any member of the Company Group which may
or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

 

“Company Common Stock” has the meaning set forth in the Separation Agreement.

 

“Company Entity” means an entity which will be a member of the Company Group
immediately after the IPO.

 

“Company Group” means (i) the Company and its Affiliates, as determined
immediately after the IPO, (ii) the Transferred Entities, and (iii) any entity
which (A) was an Affiliate of Lilly or an Affiliate of a member of the Company
Group, (B) conducted solely or predominantly the Animal Health Business, and
(C) is no longer an Affiliate of Lilly as of the IPO.

 

“Company Separate Return” means any Tax Return of or including any member of the
Company Group (including any consolidated, combined or unitary return) that does
not include any member of the Lilly Group.

 

“Company Tax Notice” has the meaning set forth in Section 4.01(b).

 

“Contribution” has the meaning set forth in the recitals hereto.

 

“Controlling Party” has the meaning set forth in Section 9.02(c).

 

“Corporate Reorganization” has the meaning set forth in the Separation
Agreement.

 

“Deconsolidation Date” means the last date on which the Company qualifies as a
member of the affiliated group (as defined in Section 1504 of the Code) of which
Lilly is the common parent.

 

“Dispute” has the meaning set forth in Section 12.

 

3

--------------------------------------------------------------------------------


 

“Distribution” has the meaning set forth in the recitals hereto.

 

“Distribution Date” means the date or dates on which the Distribution occurs.

 

“Effective Date” has the meaning set forth in the Separation Agreement.

 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

 

“Filing Date” has the meaning set forth in Section 6.04(d).

 

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a Tax Period, (i) by
IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
Laws of a state, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (ii) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the Laws of a
state, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the Parties.

 

“Gain Recognition Agreement” means a gain recognition agreement as described in
Treasury Regulations Section 1.367(a)-8 or any successor provision thereto.

 

“Group” means the Lilly Group or the Company Group, or both, as the context
requires.

 

“Income Tax” means all Taxes based upon, measured by, or calculated with respect
to (i) net income or profits (including any capital gains, minimum Tax or any
Tax on items of tax preference, but not including sales, use, real or personal
property, gross or net receipts, value added, excise, leasing, transfer or
similar Taxes), or (ii) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax is
determined is described in clause (i) of this definition, together with any
interest, penalty, additions to tax, or additional amounts in respect of the
foregoing.

 

“Indemnitee” has the meaning set forth in Section 11.02.

 

“Indemnitor” has the meaning set forth in Section 11.02.

 

“Internal Distribution” means any Separation Transaction or series of Separation
Transactions (other than the Contribution and the Distribution) that is intended
to qualify as a

 

4

--------------------------------------------------------------------------------


 

tax-free transaction under Section 355 and/or Section 368(a)(1)(D) of the Code,
as described in the Tax Opinions.

 

“Internal Restructuring” has the meaning set forth in Section 6.01(e).

 

“IPO” has the meaning set forth in the recitals hereto.

 

“IRS” means the U.S. Internal Revenue Service, or any successor agency.

 

“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the Lilly Group together with one or more
members of the Company Group.

 

“Lilly” has the meaning set forth in the preamble hereto.

 

“Lilly Affiliated Group” means the affiliated group (as that term is defined in
Section 1504 of the Code and the Treasury Regulations thereunder) of which Lilly
is the common parent.

 

“Lilly Business” has the meaning set forth in the Separation Agreement.

 

“Lilly Federal Consolidated Income Tax Return” means any U.S. federal Income Tax
Return for the Lilly Affiliated Group.

 

“Lilly Group” means Lilly and its Affiliates, excluding any entity that is a
member of the Company Group, as determined immediately after the IPO.

 

“Lilly Separate Return” means any Tax Return of or including any member of the
Lilly Group (including any consolidated, combined or unitary return) that does
not include any member of the Company Group.

 

“Lilly Services” has the meaning set forth in the Transitional Services
Agreement.

 

“Local Transfer Agreements” has the meaning set forth in the Separation
Agreement.

 

“Non-Controlling Party” has the meaning set forth in Section 9.02(c).

 

“Notified Action” has the meaning set forth in Section 6.03(a).

 

“Other Disposition” has the meaning set forth in the recitals hereto.

 

“Parties” and “Party” have the meaning set forth in the preamble hereto.

 

“Past Practices” has the meaning set forth in Section 3.04(b).

 

“Payment Date” means (i) with respect to any Lilly Federal Consolidated Income
Tax Return, (A) the due date for any required installment of estimated Taxes
determined under Section 6655 of the Code, (B) the due date (determined without
regard to extensions) for filing the return determined under Section 6072 of the
Code, or (C) the date the return is filed, as the case may be, and (ii) with
respect to any other Tax Return, the corresponding dates determined under the
applicable Tax Law.

 

“Payor” has the meaning set forth in Section 4.03.

 

5

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income Tax purposes.

 

“Post-Deconsolidation Period” means any Tax Period beginning after the
Deconsolidation Date and, in the case of any Tax Period beginning before the
Deconsolidation Date and ending after the Deconsolidation Date, the portion of
such Tax Period beginning on the day after the Deconsolidation Date.

 

“Post-IPO Period” means any Tax Period beginning after the Effective Date and,
in the case of any Straddle Period, the portion of such Straddle Period
beginning on the day after the Effective Date.

 

“Pre-Deconsolidation Period” means any Tax Period ending on or before the
Deconsolidation Date and, in the case of any Tax Period beginning before the
Deconsolidation Date and ending after the Deconsolidation Date, the portion of
such Tax Period ending on the Deconsolidation Date.

 

“Pre-IPO Period” means any Tax Period ending on or before the Effective Date
and, in the case of any Straddle Period, the portion of such Straddle Period
ending on the Effective Date.

 

“Preliminary Tax Advisor” has the meaning set forth in Section 12.03.

 

“Prime Rate” has the meaning set forth in the Separation Agreement.

 

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulations Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported by the Company
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which the Company would merge or consolidate with any other Person or as a
result of which any Person or any group of related Persons would (directly or
indirectly) acquire, or have the right to acquire, from the Company and/or one
or more holders of outstanding shares of Company Capital Stock, a number of
shares of Company Capital Stock that would, when combined with any other changes
in ownership of Company Capital Stock pertinent for purposes of
Section 355(e) of the Code, comprise 40% or more of (i) the value of all
outstanding shares of stock of the Company as of the date of such transaction,
or in the case of a series of transactions, the date of the last transaction of
such series, or (ii) the total combined voting power of all outstanding shares
of voting stock of the Company as of the date of such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series. Notwithstanding the foregoing, a Proposed Acquisition Transaction shall
not include (i) the adoption by the Company of a shareholder rights plan or
(ii) issuances by the Company that satisfy Safe Harbor VIII (relating to

 

6

--------------------------------------------------------------------------------

 

acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulations Section 1.355-7(d). For purposes of determining whether a
transaction constitutes an indirect acquisition, any recapitalization resulting
in a shift of voting power or any redemption of shares of stock shall be treated
as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and shall be interpreted accordingly.
Any clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation. Solely for purposes of this definition, the “Company” shall
include any member of the Company Group that was a “controlled corporation”
within the meaning of Section 355(a)(1) of the Code in any of the Internal
Distributions.

 

“Representation Letters” means the statements of facts and representations,
officer’s certificates, representation letters and any other materials delivered
or deliverable by Lilly, the Company, or any Affiliates or representatives
thereof in connection with the rendering by Tax Advisors of the Tax Opinions.

 

“Required Party” has the meaning set forth in Section 4.03.

 

“Responsible Party” means, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return under this Agreement.

 

“Retention Date” has the meaning set forth in Section 8.01.

 

“Ruling” means a private letter ruling issued by the IRS to Lilly to the effect
that a transaction will not affect the Tax-Free Status. Any such ruling must
assume that the Contribution and the Distribution would have qualified for the
Tax-Free Status if the transaction in question did not occur.

 

“Ruling Request” means any letter filed by Lilly with the IRS requesting a
Ruling (including all attachments, exhibits, and other materials submitted with
such ruling request letter) and any amendment or supplement to such ruling
request letter.

 

“Section 336(e) Election” has the meaning set forth in Section 3.04(d).

 

“Section 336(e) Tax Basis” has the meaning set forth in Section 3.04(d).

 

“Section 6.01(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

 

“Separate Return” means a Lilly Separate Return or a Company Separate Return, as
the case may be.

 

“Separation” has the meaning set forth in the recitals hereto.

 

“Separation Agreement” has the meaning set forth in the preamble hereto.

 

7

--------------------------------------------------------------------------------


 

“Separation Taxes” means any Taxes (including, for the avoidance of
doubt, Income Taxes and Transfer Taxes) imposed on any member of the Lilly Group
or the Company Group arising from, or attributable to, any transfer of assets or
liabilities pursuant to the Separation Transactions, other than (i) any Taxes
which are Tax-Related Losses and (ii) any Transfer Taxes imposed with respect to
any transfer of cash between members of the Company Group following the
Effective Date.

 

“Separation Transactions” means those transactions undertaken by the Parties and
their Affiliates pursuant to the Corporate Reorganization to separate ownership
of the Animal Health Business from ownership of the Lilly Business.

 

“Straddle Period” means any Tax Period that begins on or before, and ends after,
the Effective Date.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, alternative minimum, estimated or other tax (including
any fee, assessment, or other charge in the nature of or in lieu of any tax),
imposed by any governmental entity or political subdivision thereof, and any
interest, penalty, additions to tax, or additional amounts in respect of the
foregoing.

 

“Tax Advisor” means a Tax counsel or accountant of recognized national standing.

 

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign Tax credit, excess charitable contribution, general
business credit, research and development credit or any other Tax Item that
could reduce a Tax or create a Tax Benefit.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means any refund, credit, or other reduction in otherwise required
liability for Taxes.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

 

“Tax-Free Status” means the qualification of (i) the Contribution and the
Distribution, taken together, as (A) a reorganization described in Sections
355(a) and 368(a)(1)(D) of the Code, (B) a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code, and (C) a transaction in which Lilly, the Company
and the shareholders of the Company recognize no income or gain for U.S. federal
income Tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other
than, in the case of Lilly and the Company, intercompany items or excess loss
accounts taken into account pursuant to the Treasury Regulations promulgated
under Section 1502 of the Code, and (ii) each Internal Distribution as a
tax-free transaction under Section 355 and/or Section 368(a)(1)(D) of the Code,
as described in the Tax Opinions.

 

8

--------------------------------------------------------------------------------


 

“Tax Item” means any item of income, gain, loss, deduction, or credit, or any
other item which increases or decreases Taxes paid or payable in any Tax Period.

 

“Tax Law” means the Law of any governmental entity or political subdivision
thereof relating to any Tax.

 

“Tax Opinions” means the opinions of Tax Advisors deliverable to Lilly in
connection with the Contribution and the Distribution or otherwise with respect
to the Separation Transactions.

 

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

 

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
required to be maintained under the Code or other applicable Tax Laws or under
any record retention agreement with any Tax Authority, in each case filed with
respect to or otherwise relating to Taxes.

 

“Tax-Related Losses” means (i) all Taxes (including interest and penalties
thereon) imposed pursuant to any settlement, Final Determination, judgment or
otherwise; (ii) all accounting, legal and other professional fees, and court
costs incurred in connection with such Taxes, as well as any other out-of-pocket
costs incurred in connection with such Taxes; and (iii) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by Lilly (or any Lilly Affiliate) or the Company (or any Affiliate of the
Company) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Tax Authority, in each case, resulting
from the failure of the Contribution and the Distribution, or any Internal
Distribution, to qualify for the Tax-Free Status.

 

“Tax Return” means any report of Taxes due, any claim for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document required to be filed under the Code or other
Tax Law with respect to Taxes, including any attachments, exhibits, or other
materials submitted with any of the foregoing, and including any amendments or
supplements to any of the foregoing.

 

“Transfer Pricing Adjustment” means any proposed or actual allocation by a Tax
Authority of any Tax Item between or among any member of the Lilly Group and any
member of the Company Group with respect to any Tax Period ending prior to or
including the final Distribution Date or the date of any Other Disposition, as
the case may be.

 

“Transfer Taxes” means all transfer, sales, use, excise, stock, stamp, stamp
duty, stamp duty reserve, stamp duty land, documentary, filing, recording,
registration, value-added and other similar Taxes (excluding, for the avoidance
of doubt, any income, gains, profit or similar Taxes, however assessed),
together with any interest, penalty, additions to tax, or additional amounts in
respect of the foregoing.

 

“Transferred Entities” has the meaning set forth in the Separation Agreement.

 

“Transition Services BEAT Amount” means the amount of any Taxes imposed under
Section 59A of the Code which are or become payable as a result of “base erosion
payments” paid or accrued by any member of the Lilly Group to a foreign Person
which is “related” to such member of the Lilly Group (in each case within the
meaning of Section 59A(d) of the Code) in respect of Lilly Services supplied to
a member of the Company Group pursuant to the Transitional Services Agreement,
which amount shall be calculated for a given taxable year by comparing (x) the
amount of Taxes imposed on the Lilly Group under Section 59A of the Code for
such taxable year without regard to any amounts paid or accrued to any foreign
Person in respect of such Lilly Services and (y) the amount of Taxes imposed on
the Lilly Group under Section 59A of the Code for such taxable year, in each
case as determined by Lilly.

 

“Transitional Services Agreement” has the meaning set forth in the Separation
Agreement.

 

9

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

 

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to Lilly and upon which Lilly may rely, to the
effect that a transaction will not affect the Tax-Free Status. Any such opinion
must assume that the Contribution and the Distribution would have qualified for
the Tax-Free Status if the transaction in question did not occur.

 

Section 2.                                          Allocation of Tax
Liabilities.

 

Section 2.01                            General Rule.

 

(a)                                 Lilly Liability. Lilly shall be liable for,
and shall indemnify and hold harmless the Company Group from and against any
liability for, Taxes which are allocated to Lilly under this Section 2.

 

(b)                                 Company Liability. The Company shall be
liable for, and shall indemnify and hold harmless the Lilly Group from and
against any liability for, Taxes which are allocated to the Company under this
Section 2.

 

Section 2.02                            Allocation of Taxes Except as provided
in Section 2.04, Section 2.05 or Section 2.06, Taxes shall be allocated as
follows:

 

(a)                                 Allocation of Taxes Relating to Joint
Returns.

 

(i)                                     Allocation for Pre-IPO Periods. With
respect to any Joint Return, Lilly shall be responsible for any and all Taxes
due with respect to or required to be reported on any such Tax Return (including
any increase in such Tax as a result of a Final Determination) for all Pre-IPO
Periods;

 

(ii)                                  Allocation to the Company for Post-IPO
Periods. The Company shall be responsible for any and all Taxes attributable to
the Animal Health Business that are due with respect to or required to be
reported on any Joint Return (including any increase in such Tax as a result of
a Final Determination) for all Post-IPO Periods.

 

(iii)                               Allocation to Lilly for Post-IPO Periods.
Lilly shall be responsible for any and all Taxes due with respect to or required
to be reported on any Joint Return (including any increase in such Tax as a
result of a Final Determination) other than those Taxes described in
Section 2.02(a)(ii) for all Post-IPO Periods.

 

(b)                                 Allocation of Taxes Relating to Separate
Returns.

 

(i)                                     Lilly shall be responsible for any and
all Taxes due with respect to or required to be reported on any Lilly Separate
Return (including any increase in such Tax as a result of a Final Determination)
for all Tax Periods.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  The Company shall be responsible for any
and all Taxes due with respect to or required to be reported on any Company
Separate Return (including any increase in such Tax as a result of a Final
Determination) for all Tax Periods.

 

Section 2.03                            Determination of Taxes Attributable to
the Animal Health Business. For purposes of Section 2.02(a)(ii):

 

(a)                                 The amount of U.S. federal Income Taxes
attributable to the Animal Health Business shall be as determined by Lilly on a
pro forma basis using the following conventions:

 

(i)                                     assuming that the members of the Company
Group were not included in the Lilly Affiliated Group;

 

(ii)                                  including only Tax Items of members of the
Company Group that were included in the relevant Lilly Federal Consolidated
Income Tax Return;

 

(iii)                               except as provided in Section 2.03(a)(v),
using all elections, accounting methods and conventions used on the Lilly
Federal Consolidated Income Tax Return for such Tax Period;

 

(iv)                              applying the highest statutory marginal
corporate income Tax rate in effect for such Tax Period;

 

(v)                                 assuming that the Company Group elects not
to carry back any net operating losses; and

 

(vi)                              assuming that the Company Group’s utilization
of any Tax Attribute carryforward or carryback is limited to the Tax Attributes
of the Company Group that would be available if the U.S. federal Income Tax of
the Company Group for each taxable year ending after December 31, 2017 were
determined in accordance with this Section 2.03(a).

 

(b)                                 The amount of Income Taxes attributable to
the Animal Health Business with respect to any Joint Return other than a Lilly
Federal Consolidated Income Tax Return shall be as determined by Lilly in a
manner consistent with the principles set forth in Section 2.03(a).

 

(c)                                  The amount of Taxes attributable to the
Animal Health Business with respect to any Joint Return not described in
Section 2.03(a) or (b) shall be as determined by Lilly on a pro forma basis
taking into account only the assets and operations of the Animal Health Business
reflected on such Joint Return and in a manner consistent with the past return
filing practices of the Lilly Group with respect to such Joint Return (including
any past accounting methods, elections and conventions), except as otherwise
required by applicable Law.

 

(d)                                 In the case of any Joint Return for any
Straddle Period, the allocation of any Tax Items required to determine any Taxes
or other amounts attributable to the Pre-IPO Period and the Post-IPO Period
shall be as determined by Lilly in a manner consistent with the past return
filing practices of the Lilly Group with respect to such Joint Return (including
any past

 

11

--------------------------------------------------------------------------------


 

accounting methods, elections and conventions), except as otherwise required by
applicable Law; provided, that property Taxes and other similar periodic Taxes
shall be apportioned on a per diem basis.

 

(e)                                  The amount of Taxes attributable to the
Animal Health Business with respect to any Joint Return for any Tax Period shall
not be less than zero.

 

The Company shall reimburse Lilly for all reasonable costs and expenses paid or
incurred by the Lilly Group in connection with determining the amount of Taxes
attributable to the Animal Health Business with respect to any Joint Return.

 

Section 2.04                            Certain Taxes Allocated Under Other
Transaction Documents. The Parties acknowledge and agree that, notwithstanding
anything contained herein to the contrary, this Agreement, including Section 2
hereof, shall not (i) apply with respect to any and all Taxes that are expressly
allocated pursuant to any Transaction Document (other than this Agreement), for
which such other Transaction Document shall govern, or (ii) in any way affect or
modify the Parties’ rights and obligations under Section 2.04(c) of the
Separation Agreement.

 

Section 2.05                            Company Liability. The Company shall be
liable for, and shall indemnify and hold harmless the Lilly Group from and
against, any liability for:

 

(a)                                 any Transition Services BEAT Amount;

 

(b)                                 any Tax resulting from a breach by the
Company of any covenant in this Agreement, the Separation Agreement or any
Ancillary Agreement; and

 

(c)                                  any Tax-Related Losses for which the
Company is responsible pursuant to Section 6.04.

 

Section 2.06                            Lilly Liability. Lilly shall be liable
for, and shall indemnify and hold harmless the Company Group from and against,
any liability for:

 

(a)                                 any Separation Tax;

 

(b)                                 any Tax resulting from a breach by Lilly of
any covenant in this Agreement, the Separation Agreement or any Transaction
Document; and

 

(c)                                  any Tax-Related Losses for which Lilly is
responsible pursuant to Section 6.04.

 

Section 3.                                          Preparation and Filing of
Tax Returns.

 

Section 3.01                            Lilly’s Responsibility. Lilly has the
exclusive obligation and right to prepare and file, or to cause to be prepared
and filed:

 

(a)                                 All Joint Returns; and

 

(b)                                 Lilly Separate Returns.

 

Section 3.02                            Company’s Responsibility. The Company
shall prepare and file, or shall cause to be prepared and filed, all Tax Returns
required to be filed by or with respect to members

 

12

--------------------------------------------------------------------------------


 

of the Company Group other than those Tax Returns which Lilly is required to
prepare and file under Section 3.01 or Section 3.03. The Tax Returns required to
be prepared and filed by the Company under this Section 3.02 shall include any
Company Separate Returns.

 

Section 3.03                            Tax Returns for Separation Taxes. Tax
Returns relating to Separation Taxes shall be prepared and filed when due
(including extensions) by Lilly. The Company shall provide, and shall cause its
Affiliates to provide, assistance and cooperation to Lilly and its Affiliates in
accordance with Section 7 with respect to the preparation and filing of Tax
Returns, including providing information required to be provided in Section 7
and, where required by applicable Law and at Lilly’s request, filing any such
Tax Returns as prepared by Lilly.

 

Section 3.04                            Tax Reporting Practices.

 

(a)                                 Lilly General Rule. Except as provided in
Section 3.04(c), Lilly shall prepare any Tax Return which it has the obligation
and right to prepare and file, or cause to be prepared and filed, under
Section 3.01, in accordance with reasonable Tax accounting practices selected by
Lilly.

 

(b)                                 Company General Rule. Except as provided in
Section 3.04(c), with respect to any Tax Return for a Tax Period that begins on
or before the date that is two (2) years following the Distribution Date that
the Company has the obligation and right to prepare and file, or cause to be
prepared and filed, under Section 3.02, such Tax Return shall be prepared in
accordance with past practices, accounting methods, elections or conventions
(“Past Practices”) used with respect to the Tax Returns in question (unless
(i) the Company reasonably determines, upon advice from counsel, that there is
no reasonable basis for the use of such Past Practices or (ii) there is no
adverse effect to Lilly, as determined in Lilly’s reasonable discretion), and to
the extent any items are not covered by Past Practices (or in the event that
(i) the Company reasonably determines, upon advice from counsel, that there is
no reasonable basis for the use of such Past Practices or (ii) there is no
adverse effect to Lilly, as determined in Lilly’s reasonable discretion), in
accordance with reasonable Tax accounting practices selected by the Company.

 

(c)                                  Reporting of Separation Transactions. The
Tax treatment of the Separation Transactions reported on any Tax Return shall be
consistent with the treatment thereof in the Tax Opinions, taking into account
the jurisdiction in which such Tax Returns are filed, unless the Responsible
Party reasonably determines, upon advice from counsel, that there is no
reasonable basis for such Tax treatment. Such treatment reported on any Tax
Return for which the Company is the Responsible Party shall be consistent with
that on any Tax Return filed or to be filed by Lilly or any member of the Lilly
Group or caused or to be caused to be filed by Lilly, unless the Company
reasonably determines, upon advice from counsel, that there is no reasonable
basis for such Tax treatment. In the event that a Party shall reasonably
determine, upon advice from counsel, that there is no reasonable basis for the
Tax treatment described in either of the preceding two sentences, such Party
shall notify the other Party 20 Business Days prior to filing the relevant Tax
Return and the Parties shall attempt in good faith to agree on the manner in
which the relevant portion of the Separation Transactions shall be reported.

 

(d)                                 Protective Section 336(e) Election. After
the date hereof, Lilly shall determine, in its sole and absolute discretion,
whether to make a protective election under Section 336(e) of the Code and the
Treasury Regulations thereunder (and any corresponding or analogous provisions

 

13

--------------------------------------------------------------------------------


 

of state and local Law) in connection with the Distribution with respect to the
Company and each other member of the Company Group that is a domestic
corporation for U.S. federal Income Tax purposes (a “Section 336(e) Election”).
If Lilly determines that a Section 336(e) Election would be beneficial:

 

(i)                                     Lilly, the Company and their respective
Affiliates shall cooperate in making the Section 336(e) Election, including by
filing any statements, amending any Tax Returns or taking such other actions
reasonably necessary to carry out the Section 336(e) Election;

 

(ii)                                  if the Distribution fails to qualify (in
whole or in part) for the Tax-Free Status and the Company or any member of the
Company Group realizes an increase in Tax basis as a result of the
Section 336(e) Election (the “Section 336(e) Tax Basis”), then the cash Tax
savings realized by the Company and each member of the Company Group as a result
of the Section 336(e) Tax Basis shall be shared between Lilly and the Company in
the same proportion as the Taxes giving rise to the Section 336(e) Tax Basis
were borne by Lilly and the Company (after giving effect to the indemnification
obligations in this Agreement); and

 

(iii)                               to the extent the Section 336(e) Election
becomes effective, each Party agrees not to take any position (and to cause each
of its Affiliates not to take any position) that is inconsistent with the
Section 336(e) Election on any Tax Return, in connection with any Tax Contest or
otherwise, except as may be required by a Final Determination.

 

(e)                                  Exception Where Required by a Final
Determination. Notwithstanding any provision herein to the contrary, this
Section 3.04 shall not require any Party to file a Tax Return reflecting a
particular treatment or in accordance with a particular Past Practice where such
treatment or Past Practice, as applicable, is proscribed by a Final
Determination.

 

Section 3.05                            Consolidated or Combined Tax Returns.
The Company will elect and join, and will cause its respective Affiliates to
elect and join, in filing any Joint Returns that Lilly determines are required
to be filed or that Lilly chooses to file pursuant to Section 3.01(a).

 

Section 3.06                            Right to Review Tax Returns.

 

(a)                                 General. The Responsible Party with respect
to any material Tax Return shall make the portion of such Tax Return and related
workpapers which are relevant to the determination of the other Party’s rights
or obligations under this Agreement available for review by the other Party, if
requested, to the extent (i) such Tax Return relates to Taxes for which the
requesting Party would reasonably be expected to be liable, (ii) the requesting
Party would reasonably be expected to be liable in whole or in part for any
additional Taxes owing as a result of adjustments to the amount of the Taxes
reported on such Tax Return, (iii) such Tax Return relates to Taxes for which
the requesting Party would reasonably be expected to have a claim for Tax
Benefits under this Agreement, or (iv) the requesting Party reasonably
determines that it must inspect such Tax Return to confirm compliance with the
terms of this Agreement. The Responsible Party shall (i) use its reasonable best
efforts to make such portion of such Tax

 

14

--------------------------------------------------------------------------------


 

Return available for review as required under this paragraph sufficiently in
advance of the due date for filing of such Tax Return to provide the requesting
Party with a meaningful opportunity to analyze and comment on such Tax Return
and (ii) use reasonable efforts to have such Tax Return modified before filing
to reflect reasonable comments of the requesting Party, taking into account the
person responsible for payment of the Tax (if any) reported on such Tax Return
and whether the amount of Tax liability allocable to the requesting Party with
respect to such Tax Return is material. The Parties shall attempt in good faith
to resolve any issues arising out of the review of such Tax Return.

 

(b)                                 Material Tax Returns. For purposes of
Section 3.06(a), a Tax Return is “material” if it could reasonably be expected
to reflect (A) Tax liability equal to or in excess of $1 million, (B) a credit
or credits equal to or in excess of $1 million or (C) a loss or losses equal to
or in excess of $3 million, in each case with respect to the requesting Party.

 

Section 3.07                            Company Carrybacks and Claims for
Refund. The Company hereby agrees that, unless Lilly consents in writing, (i) no
Adjustment Request with respect to any Joint Return shall be filed, and (ii) any
available elections to waive the right to claim in any Pre-Deconsolidation
Period with respect to any Joint Return any Company Carryback arising in a
Post-Deconsolidation Period shall be made, and no affirmative election shall be
made to claim any such Company Carryback.

 

Section 3.08                            Apportionment of Tax Attributes. Lilly
may in good faith advise the Company in writing of the amount, if any, of any
Tax Attributes which Lilly determines, in its sole and absolute discretion,
shall be allocated or apportioned to the Company Group under applicable Law;
provided, that this Section 3.08 shall not be construed as obligating Lilly to
undertake any such determination. The Company and all members of the Company
Group shall prepare all Tax Returns in accordance with such written notice. The
Company agrees that it shall not dispute Lilly’s allocation or apportionment of
Tax Attributes. The Company may request that Lilly undertake a determination of
the portion, if any, of any particular Tax Attribute to be allocated or
apportioned to the Company Group under applicable Law; to the extent that Lilly
determines, in its sole and absolute discretion, not to undertake such
determination, or does not otherwise advise the Company of its intention to
undertake such determination within 20 Business Days of the receipt of such
request, the Company shall be permitted to undertake such determination at its
own cost and expense and shall notify Lilly of its determination, which
determination shall not be binding upon Lilly.

 

Section 4.                                          Tax Payments.

 

Section 4.01                            Payment of Taxes With Respect to Joint
Returns. In the case of any Joint Return:

 

(a)                                 Computation and Payment of Tax Due. At least
three Business Days prior to any Payment Date for any such Tax Return, Lilly
shall compute the amount of Tax required to be paid to the applicable Tax
Authority (taking into account the requirements of Section 3.04 relating to
consistent accounting practices, as applicable) with respect to such Tax Return
on such Payment Date. Lilly shall pay such amount to such Tax Authority on or
before such Payment Date (and provide notice and proof of payment to the
Company).

 

15

--------------------------------------------------------------------------------

 

(b)                                 Computation and Payment of Liability With
Respect To Tax Due. Within 20 Business Days following the earlier of (i) the due
date (including extensions) for filing any Joint Return (excluding any Joint
Return with respect to payment of estimated Taxes or Taxes due with a request
for extension of time to file) or (ii) the date on which such Joint Return is
filed, Lilly shall provide the Company with a written notice setting forth the
amount of Taxes shown on such Joint Return that are allocable to the Company
Group under the provisions of Section 2 (the “Company Tax Notice”). The Company
shall pay to Lilly the amount of Taxes set forth on the Company Tax Notice, plus
interest computed at the Prime Rate on the amount of the payment based on the
number of days from the earlier of (i) the due date of the Tax Return (including
extensions) or (ii) the date on which such Tax Return is filed, to the date of
payment.

 

(c)                                  Adjustments Resulting in Underpayments. In
the case of any adjustment pursuant to a Final Determination with respect to any
Joint Return, Lilly shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Joint Return required to be paid as a
result of such adjustment pursuant to a Final Determination. Lilly shall compute
the amount attributable to the Company Group in accordance with Section 2 and
the Company shall pay to Lilly any amount due Lilly (or Lilly shall pay the
Company any amount due the Company) under Section 2 within 20 Business Days from
the later of (i) the date the additional Tax was paid by the Responsible Party
or (ii) the date of receipt of a written notice and demand from the Responsible
Party for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this
Section 4.01(c) shall include interest computed at the Prime Rate based on the
number of days from the date the additional Tax was paid by the Responsible
Party to the date of the payment under this Section 4.01(c).

 

Section 4.02                            Payment of Taxes With Respect to
Separate Returns. Each Party shall pay, or shall cause to be paid, to the
applicable Tax Authority when due all Taxes owed by such Party or a member of
such Party’s Group with respect to a Separate Return.

 

Section 4.03                            Indemnification Payments.

 

(a)                                 If any Party (the “Payor”) is required under
applicable Tax Law to pay to a Tax Authority a Tax that another Party (the
“Required Party”) is liable for under this Agreement, the Required Party shall
reimburse the Payor within 20 Business Days of delivery by the Payor to the
Required Party of an invoice for the amount due, accompanied by evidence of
payment and a statement detailing the Taxes paid and describing in reasonable
detail the particulars relating thereto. The reimbursement shall include
interest on the Tax payment computed at the Prime Rate based on the number of
days from the date of the payment to the Tax Authority to the date of
reimbursement under this Section 4.03.

 

(b)                                 All indemnification payments under this
Agreement shall be made by Lilly directly to the Company or by the Company
directly to Lilly, as applicable; provided, however, that if the Parties
mutually agree with respect to any such indemnification payment, any member of
the Lilly Group, on the one hand, may make such indemnification payment to any
member of the Company Group, on the other hand, and vice versa. All
indemnification payments shall be treated in the manner described in
Section 11.01.

 

16

--------------------------------------------------------------------------------


 

Section 5.                                          Tax Refunds.

 

Section 5.01                            Tax Refunds. Lilly shall be entitled to
any refund (and any interest thereon received from the applicable Tax Authority)
of Taxes for which Lilly is liable hereunder, and the Company shall be entitled
to any refund (and any interest thereon received from the applicable Tax
Authority) of Taxes for which the Company is liable hereunder. A Party receiving
a refund to which another Party is entitled hereunder shall pay over such refund
to such other Party within 20 Business Days after such refund is received
(together with interest computed at the Prime Rate based on the number of days
from the date the refund was received to the date the refund was paid over).

 

Section 6.                                          Tax-Free Status.

 

Section 6.01                            Restrictions on the Company.

 

(a)                                 The Company agrees that it will not take or
fail to take, or permit any Affiliate of the Company, as the case may be, to
take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any statement, information, covenant or
representation in any Representation Letters or the Tax Opinions. The Company
agrees that it will not take or fail to take, or permit any Affiliate of the
Company, as the case may be, to take or fail to take, any action which adversely
affects or could reasonably be expected to adversely affect the Tax-Free Status.

 

(b)                                 The Company agrees that, from the date
hereof until the first Business Day after the two-year anniversary of the final
Distribution Date, it will (i) maintain its status as a company engaged in the
Active Trade or Business for purposes of Section 355(b)(2) of the Code, (ii) not
engage in any transaction that would result in it ceasing to be a company
engaged in the Active Trade or Business for purposes of Section 355(b)(2) of the
Code, (iii) cause each Affiliate of the Company whose Active Trade or Business
is relied upon in the Tax Opinions for purposes of qualifying a transaction as
tax-free pursuant to Section 355 of the Code or other Tax Law to maintain its
status as a company engaged in such Active Trade or Business for purposes of
Section 355(b)(2) of the Code and any such other applicable Tax Law, (iv) not
engage in any transaction or permit an Affiliate of the Company to engage in any
transaction that would result in an Affiliate of the Company described in clause
(iii) hereof ceasing to be a company engaged in the relevant Active Trade or
Business for purposes of Section 355(b)(2) or such other applicable Tax Law,
taking into account Section 355(b)(3) of the Code for purposes of clauses
(i) through (iv) hereof, and (v) not dispose of or permit an Affiliate of the
Company to dispose of, directly or indirectly, any interest in an Affiliate of
the Company described in clause (iii) hereof or permit any such Affiliate of the
Company to make or revoke any election under Treasury Regulations
Section 301.7701-3.

 

(c)                                  The Company agrees that, from the date
hereof until the first Business Day after the two-year anniversary of the final
Distribution Date, it will not and will not permit any Affiliate of the Company
described in clause (iii) of Section 6.01(b) to (i) enter into any Proposed
Acquisition Transaction or, to the extent the Company has the right to prohibit
any Proposed Acquisition Transaction, permit any Proposed Acquisition
Transaction to occur (whether by (A) redeeming rights under a shareholder rights
plan, (B) finding a tender offer to be

 

17

--------------------------------------------------------------------------------


 

a “permitted offer” under any such plan or otherwise causing any such plan to be
inapplicable or neutralized with respect to any Proposed Acquisition
Transaction, (C) approving any Proposed Acquisition Transaction, whether for
purposes of Section 203 of the Delaware General Corporation Law or any similar
corporate statute, any “fair price” or other provision of the Company’s charter
or bylaws, (D) amending its certificate of incorporation to declassify its Board
of Directors or approving any such amendment, or (E) otherwise); (ii) merge or
consolidate with any other Person or liquidate or partially liquidate; (iii) in
a single transaction or series of transactions sell or transfer (other than
sales or transfers of inventory in the ordinary course of business) all or
substantially all of the assets that were transferred to the Company pursuant to
the Contribution or sell or transfer 25% or more of the gross assets of any
Active Trade or Business or 25% or more of the consolidated gross assets of the
Company and its Affiliates (such percentages to be measured based on fair market
value as of the initial Distribution Date); (iv) redeem or otherwise repurchase
(directly or through an Affiliate of the Company) any Company stock, or rights
to acquire stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48); (v) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
voting rights of the Company Capital Stock (including, without limitation,
through the conversion of one class of Company Capital Stock into another class
of Company Capital Stock); or (vi) take any other action or actions (including
any action or transaction that would be reasonably likely to be inconsistent
with any representation made in the Representation Letters or the Tax Opinions)
which in the aggregate (and taking into account any other transactions described
in this subparagraph (d)) would be reasonably likely to have the effect of
causing or permitting one or more persons (whether or not acting in concert) to
acquire directly or indirectly stock representing a Fifty-Percent or Greater
Interest in the Company or otherwise jeopardize the Tax-Free Status, unless
prior to taking any such action set forth in the foregoing clauses (i) through
(vi), (x) the Company shall have requested that Lilly obtain a Ruling in
accordance with Section 6.03(a) and Section 6.03(b) to the effect that such
transaction will not affect the Tax-Free Status and Lilly shall have received
such Ruling in form and substance satisfactory to Lilly in its sole and absolute
discretion, (y) the Company shall have provided to Lilly an Unqualified Tax
Opinion in form and substance satisfactory to Lilly in its sole and absolute
discretion (and in determining whether an opinion is satisfactory, Lilly may
consider, among other factors, the appropriateness of any underlying assumptions
and management’s representations if used as a basis for the opinion and Lilly
may determine that no opinion would be acceptable to Lilly) to the effect that
such transaction will not affect the Tax-Free Status or (z) Lilly shall have
waived the requirement to obtain such Ruling or Unqualified Tax Opinion.

 

(d)                                 Certain Issuances of Company Capital Stock.
If the Company proposes to enter into any Section 6.01(d) Acquisition
Transaction or, to the extent the Company has the right to prohibit any Section
6.01(d) Acquisition Transaction, proposes to permit any Section 6.01(d)
Acquisition Transaction to occur, in each case, during the period from the date
hereof until the first Business Day after the two-year anniversary of the final
Distribution Date, the Company shall provide Lilly, no later than ten Business
Days following the signing of any written agreement with respect to the Section
6.01(d) Acquisition Transaction, with a written description of such transaction
(including the type and amount of any stock to be issued in such transaction)
and a certificate of the Board of Directors of the Company to the effect that
such Section 6.01(d)

 

18

--------------------------------------------------------------------------------


 

Acquisition Transaction is not a Proposed Acquisition Transaction or any other
transaction to which the requirements of Section 6.01(c) apply (a “Board
Certificate”).

 

(e)                                  Company Internal Restructuring. The Company
shall not engage in, cause or permit any internal restructuring (including by
making or revoking any election under Treasury Regulations Section 301.7701-3)
involving a member of the Company Group or any contribution, sale or other
transfer to the Company or any of its Affiliates of any of the assets directly
or indirectly contributed to the Company as described in the Separation
Agreement, apart from sales in the ordinary course of business or transactions
described in the Corporate Reorganization (any such action, an “Internal
Restructuring”), during or with respect to any Tax Period (or portion thereof)
ending on or prior to the final Distribution Date without obtaining the prior
written consent of Lilly. The Company shall provide written notice to Lilly
describing any Internal Restructuring proposed to be taken during or with
respect to any Tax Period (or portion thereof) beginning after the final
Distribution Date and ending on or prior to the two-year anniversary of such
Distribution Date, and shall consult with Lilly regarding any such proposed
actions reasonably in advance of taking any such proposed actions and shall
consider in good faith any comments from Lilly relating thereto.

 

(f)                                    Gain Recognition Agreements. The Company
shall not (i) take any action (including, but not limited to, the sale or
disposition of any stock, securities, or other assets), (ii) permit any member
of the Company Group to take any such action, (iii) fail to take any action, or
(iv) permit any member of the Company Group to fail to take any action, in each
case that would cause Lilly or any member of the Lilly Group to recognize gain
under any Gain Recognition Agreement. In addition, the Company shall file, and
shall cause any member of the Company Group to file, any Gain Recognition
Agreement reasonably requested by Lilly which Gain Recognition Agreement is
determined by Lilly to be necessary so as to (i) allow for or preserve the
tax-free or tax-deferred nature, in whole or part, of any Separation
Transaction, or (ii) avoid Lilly or any member of the Lilly Group recognizing
gain under any Gain Recognition Agreement.

 

Section 6.02                            Restrictions on Lilly. Lilly agrees that
it will not take or fail to take, or permit any Lilly Affiliate, as the case may
be, to take or fail to take, any action (i) where such action or failure to act
would be inconsistent with or cause to be untrue any statement, information,
covenant or representation in any Representation Letters or the Tax Opinions, or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Tax-Free Status; provided, however, that this Section 6.02 shall not be
construed as obligating Lilly to consummate the Distribution nor shall it be
construed as preventing Lilly from terminating the Separation Agreement pursuant
to Section 10.1 thereof.

 

Section 6.03                            Procedures Regarding Opinions and
Rulings.

 

(a)                                 If the Company notifies Lilly that it
desires to take one of the actions described in clauses (i) through (vi) of
Section 6.01(c) (a “Notified Action”), Lilly and the Company shall reasonably
cooperate to attempt to obtain the Ruling or Unqualified Tax Opinion referred to
in Section 6.01(c), unless Lilly shall have waived the requirement to obtain
such Ruling or Unqualified Tax Opinion.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Rulings or Unqualified Tax Opinions at the
Company’s Request. Lilly agrees that at the reasonable request of the Company
pursuant to Section 6.01(c), Lilly shall cooperate with the Company and use its
reasonable best efforts to seek to obtain, as expeditiously as possible, a
Ruling from the IRS or an Unqualified Tax Opinion for the purpose of permitting
the Company to take the Notified Action. Further, in no event shall Lilly be
required to file any Ruling Request under this Section 6.03(b) unless the
Company represents that (i) it has read the Ruling Request, and (ii) all
information and representations, if any, relating to any member of the Company
Group, contained in the Ruling Request documents are (subject to any
qualifications therein) true, correct and complete. The Company shall reimburse
Lilly for all reasonable costs and expenses, including expenses relating to the
utilization of Lilly personnel, incurred by the Lilly Group in obtaining a
Ruling or Unqualified Tax Opinion requested by the Company within ten Business
Days after receiving an invoice from Lilly therefor.

 

(c)                                  Rulings or Unqualified Tax Opinions at
Lilly’s Request. Lilly shall have the right to obtain a Ruling or an Unqualified
Tax Opinion at any time in its sole and absolute discretion. If Lilly determines
to obtain a Ruling or an Unqualified Tax Opinion, the Company shall (and shall
cause each Affiliate of the Company to) cooperate with Lilly and take any and
all actions reasonably requested by Lilly in connection with obtaining the
Ruling or Unqualified Tax Opinion (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by the IRS or Tax Advisor; provided, that the Company shall not be required to
make (or cause any Affiliate of the Company to make) any representation or
covenant that is inconsistent with historical facts or as to future matters or
events over which it has no control). Lilly shall reimburse the Company for all
reasonable costs and expenses, including expenses relating to the utilization of
the Company personnel, incurred by the Company Group in connection with such
cooperation within ten Business Days after receiving an invoice from the Company
therefor.

 

(d)                                 The Company hereby agrees that Lilly shall
have sole and exclusive control over the process of obtaining any Ruling, and
that only Lilly shall apply for a Ruling. In connection with obtaining a Ruling
pursuant to Section 6.03(b), (i) Lilly shall keep the Company informed in a
timely manner of all material actions taken or proposed to be taken by Lilly in
connection therewith; (ii) Lilly shall (A) reasonably in advance of the
submission of any Ruling Request documents provide the Company with a draft copy
thereof, (B) reasonably consider the Company’s comments on such draft copy, and
(C) provide the Company with a final copy; and (iii) Lilly shall provide the
Company with notice reasonably in advance of, and the Company shall have the
right to attend, any formally scheduled meetings with the IRS (subject to the
approval of the IRS) that relate to such Ruling. Neither the Company nor any
Affiliate of the Company directly or indirectly controlled by the Company shall
seek any guidance from the IRS or any other Tax Authority (whether written,
verbal or otherwise) at any time concerning the Contribution or the Distribution
(including the impact of any transaction on the Contribution or the
Distribution).

 

Section 6.04                            Liability for Tax-Related Losses.

 

(a)                                 Notwithstanding anything in this Agreement
or the Separation Agreement to the contrary (and in each case regardless of
whether any Ruling, Unqualified Tax Opinion or waiver referred to in
Section 6.01(c) may have been provided), subject to Section 6.04(c), the Company

 

20

--------------------------------------------------------------------------------


 

shall be responsible for, and shall indemnify and hold harmless Lilly and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (i) the
acquisition (other than pursuant to the Contribution, the IPO, or the
Distribution) of all or a portion of the Company’s stock and/or its or its
Subsidiaries’ assets by any means whatsoever by any Person; (ii) any
negotiations, understandings, agreements or arrangements by the Company with
respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of the Company
representing a Fifty-Percent or Greater Interest therein; (iii) any action or
failure to act by the Company after the Distribution (including, without
limitation, any amendment to the Company’s certificate of incorporation (or
other organizational documents), whether through a stockholder vote or
otherwise) affecting the voting rights of the Company stock (including, without
limitation, through the conversion of one class of Company Capital Stock into
another class of Company Capital Stock); (iv) any act or failure to act by the
Company or any Affiliate of the Company described in Section 6.01 (regardless
whether such act or failure to act may be covered by a Ruling, Unqualified Tax
Opinion or waiver described in Section 6.01(c), a Board Certificate described in
Section 6.01(d), or a consent described in Section 6.01(e)); or (v) any breach
by the Company of its agreement and representation set forth in Section 6.01(a).

 

(b)                                 Notwithstanding anything in this Agreement
or the Separation Agreement to the contrary, subject to Section 6.04(c), Lilly
shall be responsible for, and shall indemnify and hold harmless the Company and
its Affiliates and each of their respective officers, directors and employees
from and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to, or result from any one or more of the following: (i) the
acquisition (other than pursuant to the Contribution, the IPO, or the
Distribution) of all or a portion of Lilly’s stock and/or its assets by any
means whatsoever by any Person; (ii) any negotiations, agreements or
arrangements by Lilly with respect to transactions or events (including, without
limitation, stock issuances, pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions, or a series of
such transactions or events) that cause the Distribution to be treated as part
of a plan pursuant to which one or more Persons acquire directly or indirectly
stock of Lilly representing a Fifty-Percent or Greater Interest therein;
(iii) any act or failure to act by Lilly or a member of the Lilly Group
described in Section 6.02; or (iv) any breach by Lilly of its agreement and
representation set forth in Section 6.02.

 

(c)

 

(i)                                     To the extent that any Tax-Related Loss
is subject to indemnity under both Section 6.04(a) and Section 6.04(b),
responsibility for such Tax-Related Loss shall be shared by Lilly and the
Company according to relative fault.

 

(ii)                                  Notwithstanding anything in
Section 6.04(b) or Section 6.04(c)(i) or any other provision of this Agreement
or the Separation Agreement to the contrary:

 

21

--------------------------------------------------------------------------------


 

(A)                               with respect to (I) any Tax-Related Loss
resulting from Section 355(e) of the Code (other than as a result of an
acquisition of a Fifty-Percent or Greater Interest in Lilly) and (II) any other
Tax-Related Loss resulting (for the absence of doubt, in whole or in part) from
an acquisition after the Distribution of any stock or assets of the Company (or
any Affiliate of the Company) by any means whatsoever by any Person or any
action or failure to act by the Company affecting the voting rights of the
Company stock, the Company shall be responsible for, and shall indemnify and
hold harmless Lilly and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of such
Tax-Related Loss; and

 

(B)                               for purposes of calculating the amount and
timing of any Tax-Related Loss for which the Company is responsible under this
Section 6.04, Tax-Related Losses shall be calculated by assuming that Lilly, the
Lilly Affiliated Group and each member of the Lilly Group (I) pay Tax at the
highest marginal corporate Tax rates in effect in each relevant taxable year and
(II) have no Tax Attributes in any relevant taxable year.

 

(iii)                               Notwithstanding anything in
Section 6.04(a) or Section 6.04(c)(i) or any other provision of this Agreement
or the Separation Agreement to the contrary, with respect to (A) any Tax-Related
Loss resulting from Section 355(e) of the Code (other than as a result of an
acquisition of a Fifty-Percent or Greater Interest in the Company) and (B) any
other Tax-Related Loss resulting (for the absence of doubt, in whole or in part)
from an acquisition after the Distribution of any stock or assets of Lilly (or
any Lilly Affiliate) by any means whatsoever by any Person, Lilly shall be
responsible for, and shall indemnify and hold harmless the Company and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of such Tax-Related Loss.

 

(d)                                 The Company shall pay Lilly the amount of
any Tax-Related Losses for which the Company is responsible under this
Section 6.04: (A) in the case of Tax-Related Losses described in clause (i) of
the definition of Tax-Related Losses no later than two Business Days prior to
the date Lilly files, or causes to be filed, the applicable Tax Return for the
year of the Contribution or Distribution, as applicable (the “Filing Date”)
(provided, that if such Tax-Related Losses arise pursuant to a Final
Determination described in clause (i), (ii) or (iii) of the definition of Final
Determination, then the Company shall pay Lilly no later than two Business Days
after the date of such Final Determination with interest calculated at the Prime
Rate plus two percent, compounded semiannually, from the date that is two
Business Days prior to the Filing Date through the date of such Final
Determination) and (B) in the case of Tax-Related Losses described in clause
(ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date Lilly pays such Tax-Related Losses. Lilly shall pay
the Company the amount of any Tax-Related Losses (described in clause (ii) or
(iii) of the definition of Tax-Related Loss) for which Lilly is responsible
under this Section 6.04 no later than two Business Days after the date the
Company pays such Tax-Related Losses.

 

22

--------------------------------------------------------------------------------


 

Section 7.                                          Assistance and Cooperation.

 

Section 7.01                            Assistance and Cooperation.

 

(a)                                 The Parties shall cooperate (and cause their
respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Parties and their Affiliates including (i) preparation
and filing of Tax Returns, (ii) determining the liability for and amount of any
Taxes due (including estimated Taxes) or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceeding in respect of Taxes assessed or proposed to be assessed.
Such cooperation shall include making all information and documents in their
possession relating to the other Party and its Affiliates available to such
other Party as provided in Section 8. Each of the Parties shall also make
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Parties or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes. The Parties
shall cooperate pursuant to this Section 7 to seek any competent authority
relief that may be available with respect to any Tax detriment that would be
suffered by a member of the Lilly Group, on the one hand, or a member of the
Company Group, on the other hand, absent such competent authority relief. The
Company shall cooperate with Lilly and take any and all actions reasonably
requested by Lilly in connection with obtaining the Tax Opinions (including,
without limitation, by making any new representation or covenant, confirming any
previously made representation or covenant or providing any materials or
information requested by any Tax Advisor or Tax Authority; provided, that the
Company shall not be required to make or confirm any representation or covenant
that is inconsistent with historical facts or as to future matters or events
over which it has no control).

 

(b)                                 Any information or documents provided under
this Section 7 shall be kept confidential by the Party receiving the information
or documents, except as may otherwise be necessary in connection with the filing
of Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes. Notwithstanding any other provision of this Agreement or any
other agreement, (i) neither Lilly nor any Lilly Affiliate shall be required to
provide the Company or any Affiliate of the Company or any other Person access
to or copies of any information, documents or procedures (including the
proceedings of any Tax Contest) other than information, documents or procedures
that relate to the Company, the business or assets of the Company or any
Affiliate of the Company and (ii) in no event shall Lilly or any Lilly Affiliate
be required to provide the Company, any Affiliate of the Company or any other
Person access to or copies of any information or documents if such action could
reasonably be expected to result in the waiver of any Privilege. In addition, in
the event that Lilly determines that the provision of any information or
documents to the Company or any Affiliate of the Company could be commercially
detrimental, violate any Law or agreement or waive any Privilege, the Parties
shall use reasonable best efforts to permit compliance with its obligations
under this Section 7 in a manner that avoids any such harm or consequence.

 

23

--------------------------------------------------------------------------------


 

Section 7.02                            Income Tax Return Information. The
Company and Lilly acknowledge that time is of the essence in relation to any
request for information, assistance or cooperation made by Lilly or the Company
pursuant to Section 7.01 or this Section 7.02. The Company and Lilly acknowledge
that failure to conform to the reasonable deadlines set by Lilly or the Company
could cause irreparable harm. Each Party shall provide to the other Party
information and documents relating to its Group required by the other Party to
prepare Tax Returns, including, but not limited to, any pro forma returns
required by the Responsible Party for purposes of preparing such Tax Returns.
Any information or documents the Responsible Party requires to prepare such Tax
Returns shall be provided in such form as the Responsible Party reasonably
requests and at or prior to the time reasonably specified by the Responsible
Party so as to enable the Responsible Party to file such Tax Returns on a timely
basis.

 

Section 7.03                            Reliance by Lilly. If any member of the
Company Group supplies information to a member of the Lilly Group in connection
with a Tax liability and an officer of a member of the Lilly Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the Lilly Group identifying the information being so relied upon, the chief
financial officer of the Company (or any officer of the Company as designated by
the chief financial officer of the Company) shall certify in writing that to his
or her knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete.

 

Section 7.04                            Reliance by the Company. If any member
of the Lilly Group supplies information to a member of the Company Group in
connection with a Tax liability and an officer of a member of the Company Group
signs a statement or other document under penalties of perjury in reliance upon
the accuracy of such information, then upon the written request of such member
of the Company Group identifying the information being so relied upon, the chief
financial officer of Lilly (or any officer of Lilly as designated by the chief
financial officer of Lilly) shall certify in writing that to his or her
knowledge (based upon consultation with appropriate employees) the information
so supplied is accurate and complete.

 

Section 8.                                          Tax Records.

 

Section 8.01                            Retention of Tax Records. Each Party
shall preserve and keep all Tax Records exclusively relating to the assets and
activities of its Group for Pre-Deconsolidation Periods, and Lilly shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-Deconsolidation Tax Periods, for so long as the contents thereof may become
material in the administration of any matter under the Code or other applicable
Tax Law, but in any event until the later of (i) the expiration of any
applicable statutes of limitations, or (ii) seven years after the
Deconsolidation Date (such later date, the “Retention Date”). After the
Retention Date, each Party may dispose of such Tax Records upon 60 Business
Days’ prior written notice to the other Party. If, prior to the Retention Date,
a Party reasonably determines that any Tax Records which it would otherwise be
required to preserve and keep under this Section 8 are no longer material in the
administration of any matter under the Code or other applicable Tax Law and the
other Party agrees, then such first Party may dispose of such Tax Records upon
60 Business Days’ prior notice to the other Party. Any notice of an intent to
dispose given pursuant to this Section 8.01 shall include a list of the Tax
Records to be disposed of describing in reasonable detail each file, book, or
other record accumulation being disposed. The notified Party shall have

 

24

--------------------------------------------------------------------------------

 

the opportunity, at its cost and expense, to copy or remove, within such 60
Business Day period, all or any part of such Tax Records.

 

Section 8.02                            Access to Tax Records. The Parties and
their respective Affiliates shall make available to each other for inspection
and copying during normal business hours upon reasonable notice all Tax Records
(and, for the avoidance of doubt, any pertinent underlying data accessed or
stored on any computer program or information technology system) in their
possession and shall permit the other Party and its Affiliates, authorized
agents and representatives and any representative of a Taxing Authority or other
Tax auditor direct access, at the cost and expense of such other Party, during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.

 

Section 8.03                            Preservation of Privilege. No member of
the Company Group shall provide access to, copies of, or otherwise disclose to
any Person any documentation relating to Taxes existing prior to the final
Distribution Date to which Privilege may reasonably be asserted without the
prior written consent of Lilly, such consent not to be unreasonably withheld.

 

Section 9.                                          Tax Contests.

 

Section 9.01                            Notice. Each of the Parties shall
provide prompt notice to the other Party of any written communication from a Tax
Authority regarding any pending Tax audit, assessment or proceeding or other Tax
Contest of which it becomes aware related to Taxes for Tax Periods for which it
is indemnified by the other Party hereunder or for which it may be required to
indemnify the other Party hereunder. Such notice shall attach copies of the
pertinent portion of any written communication from a Tax Authority and contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified Party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such Party fails to give
the indemnifying Party prompt notice of such asserted Tax liability and the
indemnifying Party is entitled under this Agreement to contest the asserted Tax
liability, then (i) if the indemnifying Party is precluded from contesting the
asserted Tax liability in any forum as a result of the failure to give prompt
notice, the indemnifying Party shall have no obligation to indemnify the
indemnified Party for any Taxes arising out of such asserted Tax liability, and
(ii) if the indemnifying Party is not precluded from contesting the asserted Tax
liability in any forum, but such failure to give prompt notice results in a
material monetary detriment to the indemnifying Party, then any amount which the
indemnifying Party is otherwise required to pay the indemnified Party pursuant
to this Agreement shall be reduced by the amount of such detriment.

 

Section 9.02                            Control of Tax Contests.

 

(a)                                 Separate Returns. In the case of any Tax
Contest with respect to any Separate Return, the Party having liability for the
Tax pursuant to Section 2 hereof shall have exclusive

 

25

--------------------------------------------------------------------------------


 

control over the Tax Contest, including exclusive authority with respect to any
settlement of such Tax liability, subject to Section 9.02(c) and
Section 9.02(d) below.

 

(b)                                 Joint Return. In the case of any Tax Contest
with respect to any Joint Return, Lilly shall have exclusive control over the
Tax Contest, including exclusive authority with respect to any settlement of
such Tax liability, subject to Section 9.02(c) and Section 9.02(d) below.

 

(c)                                  Settlement Rights. The Controlling Party
shall have the sole right to contest, litigate, compromise and settle any Tax
Contest without obtaining the prior consent of the Non-Controlling Party. Unless
waived by the Parties in writing, in connection with any potential adjustment in
a Tax Contest as a result of which adjustment the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment to
the Controlling Party under this Agreement: (i) the Controlling Party shall keep
the Non-Controlling Party informed in a timely manner of all actions taken or
proposed to be taken by the Controlling Party with respect to such potential
adjustment in such Tax Contest; (ii) the Controlling Party shall timely provide
the Non-Controlling Party copies of any written materials relating to such
potential adjustment in such Tax Contest received from any Tax Authority;
(iii) the Controlling Party shall timely provide the Non-Controlling Party with
copies of any correspondence or filings submitted to any Tax Authority or
judicial authority in connection with such potential adjustment in such Tax
Contest; (iv) the Controlling Party shall consult with the Non-Controlling Party
and offer the Non-Controlling Party a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
potential adjustment in such Tax Contest; and (v) the Controlling Party shall
defend such Tax Contest diligently and in good faith. The failure of the
Controlling Party to take any action specified in the preceding sentence with
respect to the Non-Controlling Party shall not relieve the Non-Controlling Party
of any liability and/or obligation which it may have to the Controlling Party
under this Agreement except to the extent that the Non-Controlling Party was
actually harmed by such failure, and in no event shall such failure relieve the
Non-Controlling Party from any other liability or obligation which it may have
to the Controlling Party. In the case of any Tax Contest described in
Section 9.02(a) or Section 9.02(b), “Controlling Party” means the Party entitled
to control the Tax Contest under such Section and “Non-Controlling Party” means
the other Party.

 

(d)                                 Tax Contest Participation. Unless waived by
the Parties in writing, the Controlling Party shall provide the Non-Controlling
Party with written notice reasonably in advance of, and the Non-Controlling
Party shall have the right to attend, any formally scheduled meetings with Tax
Authorities or hearings or proceedings before any judicial authorities in
connection with any potential adjustment in a Tax Contest pursuant to which the
Non-Controlling Party may reasonably be expected to become liable to make any
indemnification payment to the Controlling Party under this Agreement. The
failure of the Controlling Party to provide any notice specified in this
Section 9.02(d) to the Non-Controlling Party shall not relieve the
Non-Controlling Party of any liability and/or obligation which it may have to
the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure, and in no event shall
such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party.

 

26

--------------------------------------------------------------------------------


 

(e)                                  Power of Attorney. Each member of the
Company Group shall execute and deliver to Lilly (or such member of the Lilly
Group as Lilly shall designate) any power of attorney or other similar document
reasonably requested by Lilly (or such designee) in connection with any Tax
Contest (as to which Lilly is the Controlling Party) described in this
Section 9. Each member of the Lilly Group shall execute and deliver to the
Company (or such member of the Company Group as the Company shall designate) any
power of attorney or other similar document requested by the Company (or such
designee) in connection with any Tax Contest (as to which the Company is the
Controlling Party) described in this Section 9.

 

Section 10.                                   Effective Date. This Agreement
shall be effective as of the date hereof.

 

Section 11.                                   Treatment of Payments.

 

Section 11.01                     Treatment of Tax Indemnity Payments. In the
absence of any change in Tax treatment under the Code or except as otherwise
required by other applicable Tax Law, any Tax indemnity payments made by a Party
under this Agreement shall be reported for Tax purposes by the payor and the
recipient as distributions or capital contributions, as appropriate, occurring
immediately before the Deconsolidation (but only to the extent the payment does
not relate to a Tax allocated to the payor in accordance with Section 1552 of
the Code or the Treasury Regulations thereunder or Treasury Regulations
Section 1.1502-33(d) (or under corresponding principles of other applicable Tax
Laws)) or as payments of an assumed or retained liability. Except to the extent
provided in Section 11.02, any Tax indemnity payment made by a Party under this
Agreement shall be increased as necessary so that after making all payments in
respect of Taxes imposed on or attributable to such indemnity payment, the
recipient Party receives an amount equal to the sum it would have received had
no such Taxes been imposed.

 

Section 11.02                     Interest Under This Agreement. Notwithstanding
anything herein to the contrary, to the extent one Party (“Indemnitor”) makes a
payment of interest to another Party (“Indemnitee”) under this Agreement with
respect to the period from the date that the Indemnitee made a payment of Tax to
a Tax Authority to the date that the Indemnitor reimbursed the Indemnitee for
such Tax payment, the interest payment shall be treated as interest expense to
the Indemnitor (deductible to the extent provided by Law) and as interest income
by the Indemnitee (includible in income to the extent provided by Law). The
amount of the payment shall not be adjusted to take into account any associated
Tax Benefit to the Indemnitor or increase in Tax to the Indemnitee.

 

Section 12.                                   Disagreements.

 

Section 12.01                     Discussion. The Parties mutually desire that
friendly collaboration will continue between them. Accordingly, they will use
good faith efforts, and they will cause their respective Group members to use
good faith efforts, to resolve in an amicable manner all disagreements and
misunderstandings connected with their respective rights and obligations under
this Agreement, including any amendments hereto. In furtherance thereof, in the
event of any dispute or disagreement (a “Dispute”) between any member of the
Lilly Group and any member of the Company Group as to the interpretation of any
provision of this Agreement or the

 

27

--------------------------------------------------------------------------------


 

performance of obligations hereunder, the Tax departments of the Parties shall
negotiate in good faith to resolve the Dispute.

 

Section 12.02                     Escalation. If such good faith negotiations do
not resolve the Dispute, then the matter, upon written request of either Party,
will be referred for resolution to representatives of the Parties at a senior
level of management of the Parties pursuant to the procedures set forth in
Section 8.02(a) of the Separation Agreement.

 

Section 12.03                     Referral to Tax Advisor. If the Parties are
not able to resolve the Dispute through the escalation process referred to
above, then the matter will be referred to a Tax Advisor acceptable to each of
the Parties to act as an arbitrator in order to resolve the Dispute. In the
event that the Parties are unable to agree upon a Tax Advisor within 15 Business
Days following the completion of the escalation process, the Parties shall each
separately retain an independent, nationally recognized law or accounting firm
(each, a “Preliminary Tax Advisor”), which Preliminary Tax Advisors shall
jointly select a Tax Advisor on behalf of the Parties to act as an arbitrator in
order to resolve the Dispute. The Tax Advisor may, in its discretion, obtain the
services of any third-party appraiser, accounting firm or consultant that the
Tax Advisor deems necessary to assist it in resolving such disagreement. The Tax
Advisor shall furnish written notice to the Parties of its resolution of any
such Dispute as soon as practical, but in any event no later than 30 Business
Days after its acceptance of the matter for resolution. Any such resolution by
the Tax Advisor will be conclusive and binding on the Parties. Following receipt
of the Tax Advisor’s written notice to the Parties of its resolution of the
Dispute, the Parties shall each take or cause to be taken any action necessary
to implement such resolution of the Tax Advisor. Each Party shall pay its own
fees and expenses (including the fees and expenses of its representatives)
incurred in connection with the referral of the matter to the Tax Advisor (and
the Preliminary Tax Advisors, if any). All fees and expenses of the Tax Advisor
(and the Preliminary Tax Advisors, if any) in connection with such referral
shall be shared equally by the Parties.

 

Section 12.04                     Injunctive Relief. Nothing in this Section 12
will prevent either Party from seeking injunctive relief if any delay resulting
from the efforts to resolve the Dispute through the process set forth above
could result in serious and irreparable injury to either Party. Notwithstanding
anything to the contrary in this Agreement, Lilly and the Company are the only
members of their respective Group entitled to commence a dispute resolution
procedure under this Agreement, and each of Lilly and the Company will cause its
respective Group members not to commence any dispute resolution procedure other
than through such Party as provided in this Section 12.

 

Section 13.                                   General Provisions.

 

Section 13.01                     Counterparts; Entire Agreement; Conflicting
Agreements.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each Party and delivered to the other Party. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as being,
executed by an original signature.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Except as provided in this Section 13.01(b),
(i) the Transaction Documents and the exhibits, schedules and appendices thereto
contain the entire agreement between the Parties with respect to Taxes and
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and (ii) there are no agreements or understandings between the Parties
or their respective Groups with respect to such subject matter other than those
set forth or referred to herein or therein. All such other agreements shall be
of no further effect between the Lilly Group, on the one hand, and the Company
Group, on the other hand, and any rights or obligations between the Parties’
respective Groups existing thereunder shall be fully and finally settled,
calculated as of the date hereof; provided, that any existing Tax sharing, Tax
allocation or similar agreement in respect of any consolidated, combined,
unitary or similar group that includes one or more members of the Lilly Group
and one or more members of the Company Group shall remain in effect with respect
to such Company Group member(s) until the date on which such Company Group
member(s) cease to be included in such consolidated, combined, unitary or
similar group, and any rights or obligations between the Parties’ respective
Groups existing thereunder as of such date shall be fully and finally settled,
calculated as of such date. Any payments made pursuant to such agreements shall
be disregarded for purposes of computing amounts due under this Agreement;
provided, that to the extent appropriate, as determined by Lilly, payments made
pursuant to such agreements shall be credited to Lilly or the Company, as
applicable, in computing their respective obligations under this Agreement, in
the event that such payments relate to a Tax liability that is the subject
matter of this Agreement for a Tax Period that is the subject matter of this
Agreement.

 

(c)                                  In the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any other Ancillary Agreement, a Local Transfer Agreement or an agreement
described in Section 13.01(b), in each case with respect to Taxes, this
Agreement shall control.

 

Section 13.02                     No Construction Against Drafter. The Parties
acknowledge that this Agreement and all the terms and conditions contained
herein have been fully reviewed and negotiated by the Parties. Having
acknowledged the foregoing, the Parties agree that any principle of construction
or rule of Law that provides that, in the event of any inconsistency or
ambiguity, an agreement shall be construed against the drafter of the agreement
shall have no application to the terms and conditions of this Agreement.

 

Section 13.03                     Governing Law. This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Indiana, without regard to the conflict of laws principles thereof that
would result in the application of any Law other than the Laws of the State of
Indiana.

 

Section 13.04                     Assignability. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that no Party may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other Party; provided, further, that this
Agreement shall be binding on and inure to the benefit of any successor by
merger, acquisition of assets, or otherwise, to either of the Parties (including
but not limited to any successor of Lilly or the Company succeeding to any Tax
Attributes of either Party under Section 381 of the Code), to the same extent as
if such successor had been an original party to this Agreement.

 

Section 13.05                     Third Party Beneficiaries. Except for the
indemnification rights under this Agreement of any Affiliate of Lilly or the
Company in their respective capacities as such, (a) the provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any Person (including employees of the Parties) except the Parties
any rights or remedies hereunder, and (b) there are no third party beneficiaries
of this Agreement and this Agreement shall not provide any third person
(including employees of the Parties) with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

Section 13.06                     Notices. All notices or other communications
under this Agreement shall be in writing and shall be deemed to be duly given
when (a) delivered in person or (b) deposited in the United States mail or
private express mail, postage prepaid, addressed as follows:

 

29

--------------------------------------------------------------------------------


 

If to Lilly, to:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention:                                         General Counsel

 

If to the Company to:

 

Elanco Animal Health Incorporated

2500 Innovation Way

Greenfield, Indiana 46140

Attention:                                         General Counsel

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 13.07                     Severability. If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties as closely as possible in
a mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

Section 13.08                     Force Majeure. No party shall be deemed in
default of this Agreement to the extent that any delay or failure in the
performance of its obligations under this Agreement results from any cause
beyond its reasonable control and without its fault or negligence, such as acts
of God, acts of civil or military authority, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, floods, unusually severe weather
conditions, labor problems or unavailability of parts, or, in the case of
computer systems, any failure in electrical or air conditioning equipment. In
the event of any such excused delay, the time for performance shall be extended
for a period equal to the time lost by reason of the delay.

 

Section 13.09                     Late Payments. Except as expressly provided to
the contrary in this Agreement, any amount not paid when due pursuant to this
Agreement (and any amounts billed or otherwise invoiced or demanded and properly
payable that are not paid within thirty (30) days of such bill, invoice or other
demand) shall accrue interest at a rate per annum equal to the Prime Rate plus
5%.

 

Section 13.10                     Expenses. Except as otherwise specified in
this Agreement and except as otherwise agreed in writing between Lilly and the
Company, Lilly and the Company shall each be responsible for its own fees, costs
and expenses paid or incurred in connection with

 

30

--------------------------------------------------------------------------------


 

preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

 

Section 13.11                     Further Action. The Parties shall execute and
deliver all documents, provide all information, and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement, including the execution and delivery to the other Parties and their
Affiliates and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other Parties in
accordance with Section 9.

 

Section 13.12                     Headings. The table of contents and article,
section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 13.13                     Survival. The covenants and other agreements
contained herein and the indemnification obligations and liability for the
breach of any obligations contained herein, shall survive the Separation and the
IPO, and shall remain in full force and effect.

 

Section 13.14                     Waivers of Default. Waiver by either Party of
any default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the other Party.

 

Section 13.15                     Specific Performance. In the event of any
actual or threatened default or breach of, any of the terms, conditions and
provisions of this Agreement, the party or parties who are or are to be thereby
aggrieved shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, in each case (a) without the requirement of posting any bond or other
indemnity and (b) in addition to any other remedy to which it or they may be
entitled, at Law or in equity. Such remedies shall be cumulative with and not
exclusive of and shall be in addition to any other remedies which any party may
have under this Agreement, or at Law or in equity or otherwise, and the exercise
by a party hereto of any one remedy shall not preclude the exercise of any other
remedy.

 

Section 13.16                     Amendments. No provision of this Agreement
shall be deemed waived, amended, supplemented or modified by any Party, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the Party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

 

Section 13.17                     Interpretation. Interpretation of this
Agreement (except as specifically provided in this Agreement, in which case such
specified rules of construction shall govern with respect to this Agreement)
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”
and derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits hereto; (d) references to “$” shall mean U.S. dollars;
(e) the word “including” and

 

31

--------------------------------------------------------------------------------


 

words of similar import shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) a reference
to any Person includes such Person’s permitted successors and permitted assigns;
(j) any reference to “days” means calendar days unless Business Days are
expressly specified; and (k) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded and, if the last day of such period is not a Business Day, the
period shall end on the next succeeding Business Day.

 

Section 13.18                     Waiver of Jury Trial. SUBJECT TO ARTICLE VIII
AND SECTIONS 11.15 AND 11.19 OF THE SEPARATION AGREEMENT, EACH OF THE PARTIES
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.18.

 

Section 13.19                     Submission to Jurisdiction; Waivers. With
respect to any Action relating to or arising out of this Agreement, subject to
the provisions of Section 12, each Party irrevocably (a) consents and submits to
the exclusive jurisdiction of the courts of the State of Indiana and any court
of the United States located in the State of Indiana; (b) waives any objection
which such Party may have at any time to the laying of venue of any Action
brought in any such court, waives any claim that such Action has been brought in
an inconvenient forum and further waives the right to object, with respect to
such Action, that such court does not have jurisdiction over such Party; and
(c) consents to the service of process at the address set forth for notices in
Section 13.06 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable Law.

 

Section 13.20                     The Company Subsidiaries. If, at any time, the
Company acquires or creates one or more Subsidiaries that are includable in the
Company Group, they shall be subject to this Agreement and all references to the
Company Group herein shall thereafter include a reference to such Subsidiaries.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

 

ELI LILLY AND COMPANY

 

 

 

By:

/s/ David A. Ricks

 

Name:

David A. Ricks

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

ELANCO ANIMAL HEALTH INCORPORATED

 

 

 

By:

/s/ Michael-Bryant Hicks

 

Name:

Michael-Bryant Hicks

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------
